In a proceeding to review a determination of the State Rent Administrator which granted the tenant’s protest to an order of a Local Rent Administrator granting an application for an increase of maximum rent, the appeal is from an order entered June 18, 1956 denying the petition and dismissing the proceeding. The application was made on the ground of increased occupancy and the State Rent Administrator set aside the increase granted by the Local Rent Administrator. Order unanimously affirmed, without costs. No opinion. Present — Beldoek, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.